EXHIBIT 10.46

Pages where confidential treatment has been requested are stamped, “Confidential
treatment has been requested. The redacted material has been separately filed
with the Commission.” All redacted material has been marked by the symbol (***).

FIRST AMENDING AGREEMENT

This First Amending Agreement (“First Amending Agreement”) is made as of
December 22, 2010 (the “First Amending Agreement Effective Date”).

BY AND BETWEEN:

(1) Vonage Network LLC a limited liability company incorporated under the laws
of Delaware, having its principal offices at 23 Main St., Holmdel, New Jersey,
07733 (“Company”);

AND

(2) Amdocs Software Systems Limited, a company incorporated under the laws of
Ireland, having its principal offices at 1 First Floor, Block S, East Point
Business Park Dublin 3, Ireland (“ASSL”)

(3) Amdocs, Inc., a company incorporated under the laws of the State of
Delaware, having its principal offices at 1390 Timberlake Manor Parkway,
Chesterfield, Missouri, 63017 (“INC”).

(ASSL and INC are hereinafter jointly referred to as “Amdocs” and Amdocs and
Company are each hereinafter referred to as a “Party” and jointly referred to as
the “Parties”).

WHEREAS the Parties have entered into a License and Managed Services Agreement
made as of 23rd December 2009 (the “Agreement”); and

WHEREAS the Parties wish to amend the Agreement in accordance with the
provisions hereof.

NOW, THEREFORE, in consideration of the premises and the promises exchanged
herein, Company and Amdocs agree that the following amendments to the Agreement
shall take effect as of the First Amending Agreement Effective Date:

 

1. Section 12.2 – Program Management Office

 

1.1. Section 12.2.1 is deleted in its entirety and replaced by the following:

12.2.1. A project management office (“PMO”) will be established and maintained
by the Parties and function until at least June 30, 2011 and thereafter, upon
the mutual agreement of the Parties, until the Final Migration Date. The PMO
will be staffed by representatives of both Parties.

 

2. Section 16.5 – Termination for Convenience.

 

2.1. The following words in the first sentence of Section 16.5(a) are hereby
deleted in their entirety: “(a) prior to the Turn-On Date, as scheduled at the
time notice is being given, by giving Amdocs at least thirty (30) days prior
written notice designating the termination date, or (b)”. Company irrevocably
waives any right it has, or may have had, to terminate the Agreement for
convenience and without cause prior to the Turn-On Date.

 

3. Schedule 1 – Amdocs Software.

 

3.1. Schedule 1 – Amdocs Software is hereby replaced in its entirety by Schedule
1A (Amdocs Software) attached hereto. All references to Schedule 1 (Amdocs
Software) or Schedule 1 in the Agreement shall be understood to refer to
Schedule 1A (Amdocs Software).

 

4. Schedule 6 – Milestone Payments and Fees.

 

4.1.

In order to assist Company with regard to its revised product strategy, the
Parties have agreed to expand the scope of the Agreement as set forth in Change
Order 1 (to be entered into by the parties on or around the First Amending
Agreement Effective Date pursuant to the terms of Section 7 of the Agreement).
Schedule 6 (Milestone Payments and Fees) is hereby replaced in its entirety by
Schedule 6A (Milestone Payments and Fees) attached hereto to reflect such
expanded scope and the additional fees payable by Vonage in respect thereof. All
references to “Schedule 6

 

Page 1 of 16

Amdocs - Vonage Amending Agreement

Proprietary & Confidential



--------------------------------------------------------------------------------

 

(Milestone Payments and Fees)” or “Schedule 6” in the Agreement shall be deemed
to be to Schedule 6A (Milestone Payments and Fees).

 

5. Schedule 15 – Steering Committee and Key Personnel

 

5.1. Schedule 15 (Steering Committee and Key Personnel) is hereby replaced in
its entirety by Schedule 15A (Steering Committee and Key Personnel) attached
hereto. All references to Schedule 15 (Steering Committee and Key Personnel) or
Schedule 15 in the Agreement shall be understood to refer to Schedule 15A
(Steering Committee and Key Personnel).

 

6. Schedule 16 – Change Management Procedures and Request Form

 

6.1. Attachment 1 (Persons Authorized to Request and Accept Change Requests) is
hereby amended to replace the following paragraph:

“For Amdocs

Client Business Executive (as of the Effective Date, Martin Mintz)

Customer Integration Director (as of Effective Date, Eric Storder)

With respect to Changes to the Project Plan, such Changes must be agreed in
writing by a Vice-President of Amdocs.”

with the following paragraph:

“For Amdocs

Client Business Executive (John Charron)

Customer Implementation Manager (Ihab Atalla)

With respect to Changes to the Project Plan, such Changes must be agreed in
writing by Division President, Amdocs North America Accounts.”

 

7. General

 

7.1. The laws of the State of New York will govern the construction and
enforcement of all of the rights, duties, and obligations arising under, or
relating in any manner to, the subject matter of this First Amending Agreement,
notwithstanding any conflicts of law principles.

 

7.2. The remaining provisions of the Agreement shall remain in full force and
effect.

 

Page 2 of 16

Amdocs - Vonage Amending Agreement

Proprietary & Confidential



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have entered into this First Amending
Agreement as of the First Amending Agreement Effective Date.

 

Amdocs Software Systems Limited   Amdocs, Inc. By:  

/s/ Philip Butler

    By:  

/s/ Thomas G. O’Brien

Name:  

Philip Butler

    Name:  

Thomas G. O’Brien

Title:  

Assistant Secretary

    Title:  

Treasurer

Date:  

23/12/2010

    Date:  

12/27/2010

Vonage Network LLC       By:  

/s/ Gerald Maloney

      Name:  

Gerald Maloney

      Title:  

SVP-Finance and Assistant Treasurer

      Date:  

12/22/10

     

 

Page 3 of 16

Amdocs - Vonage Amending Agreement

Proprietary & Confidential



--------------------------------------------------------------------------------

SCHEDULE 1A

AMDOCS SOFTWARE

The following components describe the Amdocs proprietary core software products
included within the Amdocs family of products and owned exclusively by Amdocs
and its Affiliates, licensed by Company pursuant to this Agreement:

 

1. Amdocs Revenue Management

 

  1.1. Amdocs Charging: Amdocs Charging is the foundation of the Amdocs Billing
portfolio and handles core rating operations across all service, customer and
payment types. Amdocs Charging supports rating with a highly configurable rating
engine that can rate any type of event, based on any customer or service
attribute. It provides a single point of definition for sophisticated product
and service offerings and bundles across services, lines of business and payment
channels. Amdocs Charging receives, validates and reformats usage event data
from any network and service, rates them, and also allows for credit and
spending limit management. Amdocs Convergent Charging consists of the following
sub-components: Amdocs Acquisition and Formatting, Amdocs Rating, and Amdocs
Invoicing.

 

  1.1.1. Amdocs Acquisition and Formatting: Amdocs Acquisition and Formatting
(A&F) is a component which provides accurate and billable information to other
systems, serving as the gateway between the network and the core billing
components. Data files containing information on Voice, Data and Content
applications events are received from different sources, EDRs are prepared for
rating and routed to the target system to which the event will be further
processed.

 

  1.1.2. Amdocs Rating: Amdocs Rating provides a highly configurable multi-mode
rating engine that can charge for any type of event based on any customer or
service attribute that supports online and offline charging. It also allows the
rapid introduction of flexible rating schemes, discounting, cross-product
marketing initiatives and multi-attribute pricing. Rating is based on offers and
price package definitions as defined in the Amdocs Enterprise Product Catalog.
The output of the system is a rated event, which can be distributed to external
systems, such as Amdocs Partner Manager, the Data Warehouse, or to the Invoicing
system. After distribution, the event is written to the usage/rated events
repository. At the end of the cycle, the accumulation data is extracted to the
Invoicing system.

 

  1.1.3. Amdocs Invoicing: Amdocs Invoicing provides a single consolidated bill
for all customer services, payment methods and lines of business. This includes
recurring charges, usage charges, one-time charges and credits produced in
flexible cycle periods, as well as on demand, so the main communication channel
with the customer is always relevant, simple, unique and personal. Amdocs
Invoicing supports internal and external tax calculations and possesses
flexible, hierarchy-based discounting capabilities. The billing document may
include a bill or invoice statement, combined with a number of prepaid
statements. This allows the customer to have a single converged billing document
for all services and pay channels.

 

  1.2.

Amdocs Accounts Receivable: Amdocs Accounts Receivable supports the customer’s
financial management process. It maintains customer account balances by
responding to actions originated

 

4



--------------------------------------------------------------------------------

 

in the billing products, and by handling payments, adjustments, backouts, fund
transfers and other financial activities.

 

  1.3. Amdocs Document Designer: Amdocs Document Designer creates flexible,
personalized bills, letters, invoices and statements for mass production. Amdocs
Document Designer can be used to create template components for summary and
detail pages. A page can contain both static and variable text as well as images
and data which are converted into a print-ready form that can be rendered on a
variety of media. It facilitates the flexible design of “personalized”
templates, utilizing a table-driven, rule-based architecture. Template design is
performed online using an intuitive, user-friendly GUI on a Windows workstation.
This allows the user to define template structure, specify conditional
processing, control pagination and design printed layout. It provides the
optimal document publishing architecture in terms of volume and performance.

 

  1.4. Amdocs Subscriber Resource Manager: Amdocs Subscriber Resource Manager is
a comprehensive application for managing and allocating logical resources. It
provides integrated voice and IP resource management for current and future
services, including resource management for resources such as MSISDN, SIM cards,
IMSI, Username and PSTN numbers.

 

  1.5. Amdocs Replenishment Manager: Amdocs Replenishment Manager manages the
recharging of prepaid balances through multiple payment methods, including
voucher, cash, direct debit, credit card and postpaid account, via multiple
recharge channels, including self-service, ATM, IVR and USSD.

 

  1.6. Amdocs Voucher Manager: Amdocs Voucher Manager handles all aspects of the
prepaid voucher lifecycle, including voucher ordering, distribution to dealers
and maintenance.

 

  1.7. Amdocs Balance Manager: Amdocs Balance Manager provides flexible and
robust balance management capabilities for prepaid customers. Its real-time
performance meets the industry standard of latency and high-availability.

 

2. Amdocs Foundation

 

  2.1. Amdocs Enterprise Product Catalog: The Enterprise Product Catalog serves
as a single, centralized catalog user interface and database for Amdocs
Ordering, Amdocs Billing and Amdocs Activation Manager. It enables
enterprise-wide catalog management, allowing for the flexible definition and
repository of billing, offering, and product and service information. It
provides an intuitive, user-friendly interface for business and IT users. It is
extensible to support, and is easily integrated with, third party and in-house
systems (e.g. ERP and Provisioning) and is Service Oriented Architecture (SOA)
compliant.

 

  2.2. Amdocs Integration Framework: Amdocs Integration Framework provides a
uniform, standards-based foundation for Amdocs applications for internal and
external integration. It is not intended to replace middleware products such as
EAI and ESB; rather it will act as a uniform abstraction layer that retains
portability across the EAI and ESB technologies. Amdocs Integration Framework
addresses problems such as the high cost and complexity of integration with a
large number of applications.

 

  2.3.

Amdocs Error Manager: Amdocs Error Manager provides a comprehensive
error-handling product designed for organizing and solving high-volume record
errors, including organizing and resolving rejected records through an automated
mechanism. Reduces time for error resolution by automatically performing mass
corrections, and consolidates errors from multiple systems

 

5



--------------------------------------------------------------------------------

 

into a single resolution platform, and sets up future expansion through simple
environment configuration, with no need for changes in code.

 

  2.4. Amdocs Process Manager: Amdocs Process Manager is the Amdocs overall
Business Process Management (BPM) foundation. It is a comprehensive workflow
engine/business process manager embedded in the infrastructure of Amdocs’
products. It enables the Amdocs applications to define, execute and monitor
long-lived, multi-step business process flows that can span multiple
applications and people. Amdocs Process Manager is used as a workflow automation
tool across the portfolio (i.e. a workflow engine that reduces the total cost of
ownership by automating the end-to-end order processes, including pre-ordering,
order capture, delivery and notifications). Amdocs Process Manager contains a
GUI-based tool for designing, defining and verifying service-oriented business
processes across multiple applications, services and personnel, as well as an
engine for executing these processes. The Web-based monitoring user interface
allows the management of operations by drilling-down into the details of the
processes. The tool is BPEL and BAM (Business Activity Monitoring) certified and
can therefore integrate with all external third party tools for business
modeling and monitoring.

 

  2.5. Amdocs Security Manager: Amdocs Security Manager enables Amdocs
applications to provide fully secured environments for their users in the area
of application security. Amdocs Security Manager possesses a generic security
API and provides a set of security components that are used by Amdocs
applications to enhance system security. The core framework is 100% Java
lightweight, and provides a set of layered components that work with client
proxies (Java, .NET or C++). The following services are provided:
authentication, authorization, audit logging, account data management, and
session control services.

 

  2.6. Amdocs Monitoring and Control: Amdocs Monitoring and Control provides a
central point of control for production applications, their processes and their
machines. It enables service providers to view the entire system and shows the
status of each application. This enables the production support team to prevent
potential problems immediately upon receiving alerts.

 

3. CRM Application

 

  3.1. CRM Back End

The CRM Back-End portion of the CRM Application comprises the following selected
components of Amdocs’ generic, proprietary customer relationship management
software products:

 

  3.1.1. Amdocs Customer Interaction Manager: Amdocs Customer Interaction
Manager, a component of the CRM Application, is a unified desktop application
that empowers agents to manage multi-media customer interactions based on the
customer profile and business process. It delivers actionable, relevant
information to the agent’s desktop with context-driven navigation that guides
the agent to provide the most efficient and effective service. Amdocs Customer
Interaction Manager enables a single sign-on across multiple applications, and
eliminates the “cut-and-paste” and “swivel chair” syndromes. This empowers a
single agent to service multiple customer requests within a single interaction,
eliminating the need to transfer the customer to other departments. To increase
the effectiveness of the agent, the workflow and screen navigation are driven
according to the context of the customers’ respective requests and profiles.
After selecting an interaction topic, the agent is automatically guided through
a series of process steps and screens in a pre-defined and intuitive sequence,
until the successful resolution of the customer request.

 

6



--------------------------------------------------------------------------------

  3.1.2. Amdocs Support: Amdocs Support, a component of the CRM Application,
provides advanced case and trouble ticket management capabilities to allow the
user to easily create and deal with trouble tickets, speeding up the problem
resolution process. Trouble tickets can be assigned to agents for resolution,
and at the same time be visible to managers for monitoring performance. With
Amdocs Support, the internal support analysts have access to each customer’s
complete history and status. They can also query related cases and resolutions,
and determine the customer entitlement and support the service level agreement
that applies to the current inquiry. Agents can work together on trouble tickets
by using the sub-case or task functions. This allows other agents to take
responsibility for a component or task associated with a customer issue or
request. Owners of cases who wish to maintain ownership but still require
assistance, can create sub-cases and dispatch them to other support specialists,
rather than dispatching the entire ticket.

 

  3.1.3. Amdocs Billing Manager: Amdocs Billing Manager, a component of the CRM
Application, enables a completely integrated customer management and billing
solution that improves time-to-revenue and enhances customer loyalty. With
Amdocs Billing Manager, users can view and manage customer and account
information, and display associated products, services and configurations.
Amdocs Billing Manager increases contact center efficiency by allowing CSRs to
access front-office billing functions from Amdocs CRM applications. This
eliminates the need to separately launch the billing application, copy or paste
information, or perform multiple log-ons. From the CSR’s point of view, access
to billing functions is simply another set of commonly performed tasks that can
be carried out via the Amdocs CRM user interface and workflow. From the IT
perspective, Amdocs Billing Manager is a productized integration between Amdocs
CRM and Amdocs Revenue Management that supports data synchronization,
propagation, integrated workflow, and single sign-on.

 

  3.2. CRM Front End

The CRM Front-End comprises those user-interface related components of Amdocs
generic, proprietary customer relationship management software products other
than the CRM Back-End:

 

  3.2.1. Amdocs Ordering: Amdocs Ordering automates order capture and order
processing for all sales channels and the full range of telecommunication
services in a single integrated environment (order hub). Amdocs Ordering handles
the end-to-end ordering process from order negotiation to delivery and
notification, including real time validations, monitoring and administration.

Notwithstanding the above, Amdocs Ordering as licensed by Company pursuant to
Section 4.1.2 of the Agreement includes both the CRM Back-End together with the
CRM Front-End. For clarity, while the license of Amdocs Ordering will be added
to the Amdocs Systems, access to the user interface of the Amdocs Ordering
component does not constitute integration of the remaining CRM Front End
portions of Amdocs Software into the Amdocs Systems.

 

4. Amdocs Service Manager

 

  4.1.

Amdocs Activation Manager: Amdocs Activation Manager is a single, convergent,
gateway to any network element. Its prime purpose is to keep the network
topology transparent to the other BSS modules. Amdocs Activation Manager
delivers high volume service activation for network

 

7



--------------------------------------------------------------------------------

 

independent services in mobile network elements, such as HLRs, voice mails, IN
and other auxiliary devices, IP service nodes such as Radius email servers and
WAP gateways, conditional access for video programming and PPV, and Content and
commerce servers, such as VOD servers, Games servers, etc.

 

8



--------------------------------------------------------------------------------

SCHEDULE 6A

MILESTONE PAYMENTS AND FEES

 

1. Implementation and Migration Services Fees and License Fees

 

1.1. Definitions. The following definitions shall apply to this Schedule 6:

“Subscriber” means a customer of Company’s services and products whose account
is maintained on the Amdocs Systems.

[***]

[***]

[***]

[***]

[***]

 

1.2. Further to Section 15.1.2 of the Agreement, Company will pay Amdocs the
Implementation and Migration Services Fees and License Fees in the total amount
of [***], collectively referred to herein as the “Implementation, Migration and
License Fees”.

The individual components of the Implementation, Migration and License Fees are
as follows:

 

COMPONENT

  

FEE – US$

              

[***

   ***]         

[***

   ***]         

[***

   ***]         

TOTAL

   $[***]         

Amdocs may invoice Company, and Company shall pay, for the Implementation,
Migration and License Fees as follows:

 

  a. Two hundred thousand US Dollars ($200,000) paid by Company in October 2009,
which the Parties acknowledge has been paid by Company prior to the Effective
Date.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

9



--------------------------------------------------------------------------------

  b. Eight and one-half million US Dollars ($8,500,000); upon execution of the
Agreement by the Parties (includes [***]).

 

  c. [***].

 

  d. [***] due upon [***].

 

  e. [***] due upon [***]; and

 

  f. [***] due upon [***].

 

1.3. In the event additional Subscribers will be added to the Amdocs Systems as
a result of mergers, acquisitions or other business combinations, Company will
pay Amdocs a one time fee as will be mutually agreed by the Parties to cover
costs related to the migration or such combination pursuant to an Order (in
addition to such incremental fees as may be due under Section 1.4 hereof).

 

1.4. Amdocs shall have the right to invoice for, and Company will pay to Amdocs
a one time incremental License fee of [***] for each Subscriber in excess of
[***]. For purposes of counting [***] subject to incremental License fees, only
[***] are counted. Upon payment of a [***], the License shall be deemed to be
fully-paid with respect to all such Subscribers at the end of each calendar
month during the Term. For the avoidance of doubt, in the event that a
Subscriber for which Company previously paid such [***] license fee is no longer
deemed to be a Subscriber for the purposes of the License Fees, Company’s
license shall remain fully-paid up for the number of Subscribers for which
License Fees have been paid.

 

2. PMO Fees

As provided in Section 12.2 of the Agreement, Company will pay Amdocs for PMO
Services directly related to the Cleveland Program [***] from [***] until [***].
The “Cleveland Program” refers to [***].

Company will pay Amdocs for PMO Services related to the Online Account Redesign
(OAR) Program [***] from [***] through [***]. These fees will be prorated based
upon the actual start date of the Amdocs Program Manager and Amdocs Project
Manager for this program. The “Online Account Redesign (OAR) Program” refers to
[***]

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

10



--------------------------------------------------------------------------------

[***]. The Online Account Redesign (OAR) Program is not provided by Amdocs as
part of the Amdocs Systems, however the PMO Services that are provided by Amdocs
in respect of such program shall be provided pursuant to, and governed by, the
Agreement.

Company will pay Amdocs for PMO Services for both the Cleveland Program and the
Online Account Redesign program [***] from [***] until [***].

 

3. Monthly Fees

 

3.1. In accordance with the terms set forth in Section 15.1.2 of the Agreement,
commencing on [***], Amdocs shall have the right to invoice for, and Company
will pay to Amdocs, a Fixed Monthly Fee for the provision of the Outsourcing
Services in connection with up to [***] in accordance with the table set forth
below:

 

Period

   Fixed Monthly  Fee
US$  

[***] until [***]

     $ [***] 

[***] to [***]

     $ [***] 

[***] to [***]

     $ [***] 

[***] to [***]

     $ [***] 

The above Fixed Monthly Fee includes Maintenance fees at [***]. In the event
that Company requests Amdocs to provide Maintenance following any termination or
cessation of the Outsourcing Services, Maintenance shall be charged at Amdocs’
then applicable standard rates.

 

3.2. In addition to the Fixed Monthly Fee set forth above, Amdocs shall charge
Company, and Company shall pay to Amdocs, an incremental monthly price per
Subscriber (“PPS”) as follows:

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

11



--------------------------------------------------------------------------------

[***]

[***]

[***]

 

3.3. Operational Credits - Starting October 2010, Amdocs shall provide Company
with an operational credit of $[***] out of the monthly fee but no more than
accumulated total of $[***] for such credit.

 

3.4. In the event that Company purchases an Amdocs CRM Front-End license by
December 31, 2013, Amdocs will provide Company a one-time credit of $[***] to be
used for the CRM implementation services.

 

4. Travel Expenses

Effective [***], Company will reimburse Amdocs for its reasonable travel and
related expenses for Amdocs Personnel who must travel to Company Sites or at
Company’s request in connection with providing the Services under the Scope of
this Agreement, provided that such travel and expenses are pre-approved by
Company and are incurred in accordance with Company’s Travel Policy, including
its limitations. All travel expenses must be submitted for reimbursement within
sixty (60) days of the last travel date, with copies of substantiation.

 

5. Envelope Parameters

To the extent that Schedule 7 (Envelope Parameters) to the Agreement
contemplates any additional fees to be payable by Company to Amdocs in the event
that an envelope parameter stated therein is exceeded, then Company shall [***].

 

6. Additional Services

 

6.1. For Additional Services requested by Company, Amdocs’ blended hourly rates
that will be charged for such Services are as follows, provided however, that if
more than [***] of the hours performed for such Additional Services for any
Order are to be performed offshore, Company has the right to cause Amdocs to
renegotiate the rates based on commercially reasonable rates and terms taking
into account offshore pricing. Commencing [***], the Parties agree to
renegotiate the rates below in good faith.

 

Activity

  

Hourly Rate

Development Services

   $[***]

Termination Assistance Services

   $[***] (based on more than [***]% on-shore services)

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

12



--------------------------------------------------------------------------------

6.2. Commencing in [***], and occurring every [***] thereafter, the above hourly
rates will be subject to an annual cost of living adjustment (“COLA”). The COLA
shall be equal to [***].

 

6.3. The applicable Additional Services Order will include reimbursement for
reasonable travel expenses, as agreed to in advance by Company that Amdocs
incurs in performance of the Additional Services. Such expenses will be agreed
in advance as part of the Order and expenses shall be incurred in accordance
with the terms of the Company’s Travel Policy.

 

6.4. Any Additional Services shall be paid for by Company in accordance with the
provisions set forth in Section 8.2 of the Agreement. Amdocs shall invoice
Company for such Additional Services monthly, unless a fixed price arrangement
is agreed upon by the Parties, where, in such a case, the Parties will mutually
agree on the payment terms.

 

7. Termination Fees

Early termination fees payable by Company upon termination of the Agreement for
convenience pursuant to Section 16.5 of the Agreement are set forth below. The
applicable termination fee and all then outstanding and undisputed invoiced fees
are payable within five (5) Business Days from receipt of Company’s notice of
termination pursuant to Section 16.5 of the Agreement, [***]:

 

Number of Months Effective Termination

Date is From Turn-On Date

  

Termination Fee (US Dollars)

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

The above termination fees have been calculated on the basis that the
Implementation, Migration and License Fees have been paid in full as of the
effective termination date. Any undisputed unpaid amount will be due upon
termination.

 

8. Excluded Services

The following items not included in the pricing above are available from Amdocs
at an additional charge as indicated below or to be agreed upon by the Parties:

 

8.1. Subject to Section 7.3 of the Agreement, ongoing Change Requests and
modifications to the Amdocs Systems requested by Company (other than as
contemplated by the Agreement).

 

8.2. Print and Mail services.

 

8.3. Communication lines between Company Sites and Amdocs Sites in North
America.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

13



--------------------------------------------------------------------------------

8.4. All equipment, software or services designated as the responsibility of
Company on Schedule 10.

 

8.5. During the Term, Company will bear all costs of licenses, maintenance,
monthly updates and implementation services for [***] software and, at Company’s
cost, obtain such rights, as necessary for Amdocs to use such software solely
for the provision of the Amdocs Systems and the Services.

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

14



--------------------------------------------------------------------------------

SCHEDULE 15A

STEERING COMMITTEE AND KEY PERSONNEL

STEERING COMMITTEE

COMPANY REPRESENTATIVES

 

Role/Job Title

  

Name (as of the Effective Date)

Senior Vice President - Product Development and IT

   Nick Lazzaro

Vice President - System Transformation

   Andrew McSherry

Senior Director - IT Transformation

   Eric Heinzelmann

Technical Manager, Business Support Systems

   Stephen Grandinetti

Vice President - Law

   Angelique Electra

AMDOCS REPRESENTATIVES

 

Role/Job Title

  

Name (as of the Effective Date)

Client Business Executive

   John Charron

VP Operations

   Walter Pinto

Division President, Amdocs North America Accounts

   Moshe David

Customer Implementation Manager

   Ihab Atalla

 

15



--------------------------------------------------------------------------------

AMDOCS KEY PERSONNEL

 

No.

  

Title

  

Name (as of the Effective Date)

1    Customer Delivery Manager    Avichai Turgeman 2       3       4       5   
   6      

The Parties acknowledge and agree that, as of the Effective Date of the
Agreement, Company has been unable to determine all Amdocs Key Personnel and
that Company shall use commercially reasonable efforts to designate the Key
Personnel in writing by the Turn-On Date.

 

16